DETAILED ACTION
Claims 1 and 3-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “means for moving the tractor pad between an extended position and a retracted position”, as disclosed in claim 1 and “means for moving the tractor pad comprises at least one fixed piston disposed on the tractor housing and extending into a cylinder formed in the tractor pad”, as disclosed in claim 5. The support for the limitation in claim 1 is found within paragraph [0040] of the instant application’s specification reciting the following: “In the present example embodiment, the tractor pad 206 may be extended and retracted by applying hydraulic fluid pressure to one or the other side of a fluid chamber defined within a respective cylinder (see 203 in FIG. 3) by the fixed pistons 202”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2014/0014367 A1 (i.e. Hallundbaek) in view of US Patent 4,192,380 (i.e. Smith) with the teachings of US Publication 2016/0032711 A1 (i.e. Sheiretov et al.).

In regards to claim 1, Hallundbaek discloses: A propulsion unit for a wellbore tool (as shown in at least figure 10), comprising: 
a tool body (as shown in at least figure 10); 
at least one wheel section (at least 54) disposed along the tool body (as shown in at least figure 10); 
wherein the hydraulic motor (at least 23) comprises a displacement changing element operable to change displacement of the hydraulic motor, the displacement changing element comprises a plurality of radially displaceable pistons (at least 82; as shown in figure 16) disposed in a rotor disposed in a cavity (as shown in at least figures 10-16), the radially displaceable pistons (at least 82) selectively operable to extend from the rotor by action of hydraulic pressure applied to one side of the radially displaceable pistons (as shown in at least figures 5, 7-9 & 16 via hydraulic fluid channel(s) at least 85 and/or 86), at least one of the radially displaceable pistons connected to a source of hydraulic pressure to enable selected connection of the one side of the at least one of the radially displaceable pistons to provide selectively operable hydraulic pressure while a remainder of the pistons remain pressurized whereby displacement volumes are selectably included and excluded between the rotor and the cavity (see at least paragraphs [0091-0111] which introduces when the at least one piston 82 is forced outwards by hydraulic fluid in the fluid channels 86, another piston is forced inwards in the cylinder towards the rotational axis of the rotatable section of the hydraulic motor by the cam ring 24; when one piston 82 is forced outwards by hydraulic fluid in the fluid channels 86, another piston is forced inwards in the cylinder towards the rotational axis of the rotatable section of the hydraulic motor by the cam ring 24); and 
means for moving the tractor between an extended position and a retracted position (at least paragraph [0028] introduces the downhole driving unit according to the invention may further comprise an arm assembly movable between a retracted position and a projecting position in relation to the driving unit housing with respect to pistons 82, and the arm assembly may be connected with or form part of the stationary part of the wheel assembly).
However, Hallundbaek appears to be silent in regards to: the at least one wheel section comprising a tractor pad movably coupled to a tractor housing coupled to the tool body, the tractor pad movable only in a lateral direction with respect to the tool body, a wheel rotatably supported in the tractor pad so as to contact a wall of a wellbore when the tractor pad is moved away from the tractor housing and an hydraulic motor rotationally coupled to the wheel; 
at least one of the displaceable pistons connected by a valve to a source of hydraulic pressure to enable connection of the one side of the at least one of the displaceable pistons to provide operable hydraulic pressure; and
means for moving the tractor pad between an extended position and a retracted position.
Nonetheless, Smith discloses: the at least one wheel section comprising a tractor pad movably coupled to a tractor housing coupled to the tool body, the tractor pad movable only in a lateral direction with respect to the tool body, a wheel rotatably supported in the tractor pad so as to contact a wall of a wellbore when the tractor pad is pad between an extended position and a retracted position (at least figures 3-9, introduce the tractor pad 54 housing the wheel therein; at least column 4, lines 9-65, introduces the wheel may be driven via hydraulic motor; moving the tractor pad between an extended position and a retracted position is done with respect to the piston(s), at least element 67/68).	
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hallundbaek to include the teachings of Smith, by modifying the tractor tool apparatus comprising a wheel drive taught by Hallundbaek to include for a tractor pad actuated to the extend and retract with respect to the wheel drive as taught by Smith for utilizing means in addition to gravity for assisting the well logging instrument in traversing deviated earth boreholes (column 1, lines 6-10). The tractor pad is also beneficial in protecting the wheel within the apparatus from becoming damaged from debris introduced within the wellbore.
Furthermore, Hallundbaek in view of Smith appear to be silent in regards to: at least one of the displaceable pistons connected by a valve to a source of hydraulic pressure to enable connection of the one side of the at least one of the displaceable pistons to provide operable hydraulic pressure.
Nonetheless, Sheiretov discloses: at least one of the displaceable pistons (at least 310) connected by a valve (at least 346) to a source of hydraulic pressure to enable connection of the one side of the at least one of the displaceable pistons to provide operable hydraulic pressure (at least paragraphs [0047-0051] and figure 3 introduces the valve at least 346 to enable fluid connection of the side of the displaceable piston at least 310 to provide hydraulic fluid pressure from at least 349).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hallundbaek in view of Smith to include the teachings of Sheiretov, by modifying the connection of hydraulic fluid pressure to the at least one of the radially displaceable pistons taught by Hallundbaek in view of Smith to include for the piston(s) to be connected by a valve taught by Sheiretov to allow for conveying tools within the wellbore for measuring at least downhole position and velocity (abstract and paragraph [0002-0003]). Furthermore, it allows in avoiding over pressuring the hydraulic elements within the tractor tool minimizing at least malfunctioning. 

In regards to claim 3, Hallundbaek further discloses use of hydraulic motor within the tractor tool which is in fluid communication to the at least one radially displaceable piston (see at least paragraphs [0091-0111] which introduces when the at least one piston 82 is forced outwards by hydraulic fluid in the fluid channels 86, another piston is forced inwards in the cylinder towards the rotational axis of the rotatable section of the hydraulic motor by the cam ring 24; see at least figure 16). Sheiretov further discloses: a pressure relief valve (at least 348) disposed in a hydraulic fluid supply conduit in communication with the piston, wherein fluid communication to the piston is open when the hydraulic pressure exceeds an operating pressure of the pressure relief valve (at least paragraph [0038-0049] and figures 1-4 introduces the a pressure relief vale incorporated within the tractor tool apparatus which is fluidically linked the hydraulic motor and the drive wheel).

In regards to claim 4, Sheiretov further discloses: an hydraulic pressure intensifier (at least 342) disposed in the hydraulic fluid supply conduit and arranged to selectively increase the hydraulic pressure to above the operating pressure (as shown in at least figures 1-4 which allows for intensifying the hydraulic pressure with the capability of going above the operating pressure).

In regards to claim 5, Smith further discloses: wherein the means for moving the tractor pad (at least 54) comprises at least one fixed piston (at least 67/68) disposed on the tractor housing and extending into a cylinder formed in the tractor pad (as shown in at least figure 4 and disclosed in at least column 4, lines 9-65).

In regards to claim 6, Smith further discloses: at least one guide bushing disposed in the tractor pad arranged to engage a corresponding guide pin in the tractor housing (as shown in at least figure 4).

In regards to claim 7, Hallundbaek further discloses: wherein the wellbore tool comprises a drilling system (see at least paragraph [0054]).

In regards to claim 8, Hallundbaek further discloses: wherein the drilling system comprises a drilling cuttings removal system (see at least paragraph [0054]).

In regards to claim 9, Hallundbaek further discloses: wherein the wellbore tool is connected to a wireline cable (at least 9; as shown in at least figure 1).

In regards to claim 10, Hallundbaek discloses: A method for moving a wellbore tool (as disclosed in at least paragraphs [0077-0082 and 0091-0111]), comprising: 
pumping hydraulic fluid at a first pressure into an hydraulic motor disposed in the tractor and rotationally coupled to the wheel (see at least paragraphs [0091-0111] and figures 10-16 which introduces when the at least one piston 82 is forced outwards by hydraulic fluid in the fluid channels 86, another piston is forced inwards in the cylinder towards the rotational axis of the rotatable section of the hydraulic motor by the cam ring 24; pumping via hydraulic pump therein); and 
increasing pressure of the hydraulic fluid between a position of the pumping and the hydraulic motor to above a predetermined value to increase a displacement of the hydraulic motor by action of hydraulic pressure applied to selected ones of a plurality of radially displaceable pistons, whereby displacement volumes are selectably includedU.S. Pat. Appl. No. 16/041,211Atty. Docket No. IDC-18-01Page 3 between a rotor (at least 84) and a cavity (figures 10-16 introduce the radially displaceable pistons to be within the cavity of tractor tool in which is actuated via hydraulic pump) in the hydraulic motor so as to decrease a speed of the motor and increase a torque of the motor (at least paragraphs [0091-0111], introduces hydraulic fluid pressure linked to the hydraulic components therein to have an undisclosed predetermined pressure value for purposes of extracting the drive wheel outward; furthermore, at least paragraphs [0091-0111], introduces when the at least one piston 82 is forced outwards by hydraulic fluid in the fluid channels 86, another piston is forced inwards in the cylinder towards the rotational axis of the rotatable section of the hydraulic motor by the cam ring 24; when one piston 82 is forced outwards by hydraulic fluid in the fluid channels 86, another piston is forced inwards in the cylinder towards the rotational axis of the rotatable section of the hydraulic motor by the cam ring 24).
	However, Hallundbaek appears to be silent in regards to: extending a tractor pad laterally from the wellbore tool to urge a wheel rotatably supported on the tractor pad into contact with a wall of the wellbore; and
	increasing pressure of the hydraulic fluid between a position of the pumping and the hydraulic motor to above a predetermined value to operate a valve to increase a displacement of the hydraulic motor by action of hydraulic pressure applied through the operated valve to at least one of a plurality of displaceable pistons.
Nonetheless, Smith discloses: extending a tractor pad laterally from the wellbore tool to urge a wheel rotatably supported on the tractor pad into contact with a wall of the wellbore (at least figures 3-9, introduce the tractor pad 54 housing the wheel therein which can make contact with the wellbore wall in light of the trajectory of the borehole; at least column 4, lines 9-65, introduces the wheel may be driven via hydraulic motor).	
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hallundbaek to include the teachings of Smith, by modifying the tractor tool apparatus comprising a wheel drive taught by Hallundbaek to include for a tractor pad actuated to the extend and retract with respect to the wheel (column 1, lines 6-10). The tractor pad is also beneficial in protecting the wheel within the apparatus from becoming damaged from debris introduced within the wellbore.
Furthermore, Hallundbaek in view of Smith appear to be silent in regards to: increasing pressure of the hydraulic fluid between a position of the pumping and the hydraulic motor to above a predetermined value to operate a valve to increase a displacement of the hydraulic motor by action of hydraulic pressure applied through the operated valve to at least one of a plurality of displaceable pistons.
Nonetheless, Sheiretov discloses: increasing pressure of the hydraulic fluid between a position of the pumping (at least 342) and the hydraulic motor (at least 341) to above a predetermined value to operate a valve (at least 346) to increase a displacement of the hydraulic motor by action of hydraulic pressure applied through the operated valve to at least one of a plurality of displaceable pistons (at least paragraphs [0047-0051] and figure 3 introduces the valve at least 346 to enable fluid connection of the side of the displaceable piston at least 310 to provide hydraulic fluid pressure from at least 349).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Hallundbaek in view of Smith to include the teachings of Sheiretov, by modifying the connection of hydraulic fluid pressure to the at least one of the radially displaceable pistons taught by Hallundbaek in view of Smith to include for the piston(s) to be fluidically connected by a valve taught by Sheiretov to allow for (abstract and paragraph [0002-0003]). Furthermore, it allows in avoiding over pressuring the hydraulic elements within the tractor tool minimizing at least malfunctioning. 

In regards to claim 11, Hallundbaek further discloses: wherein the extending is performed only in a direction laterally outward from the wellbore tool (at least abstract introduces an arm activation assembly (41) arranged in the driving unit housing for moving the arm assembly between the retracted position and the projecting position and a wheel assembly (90)). Smith further discloses: wherein the extending is performed only in a direction laterally outward from the wellbore tool (as shown in at least figures 3-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676